Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 05/16/2022, in response to the rejection of claims 1-12 from the non-final office action, mailed on 02/17/2022, by amending claims 1, 4, 8-10, is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 1-12 are allowable.

The following is an examiner’s statement of reasons for allowance:
The cited prior arts, US20090014323, 5958265, 20120055403, 7274006, 6221166, 5958265, together or alone, do not fairly teach the “A film-forming apparatus comprising: a processing container whose interior is kept in a vacuum atmosphere when performing a film formation, wherein a reaction gas is supplied into the processing container; a stage disposed inside the processing container and provided with a substrate heating part, the stage being configured to place a substrate thereon; a support member configured to support the stage from a rear surface of the stage, wherein the rear surface is an opposite side of a placement surface on which the substrate is placed; a temperature control member disposed on the rear surface of the stage and including a hollow portion formed to cover the support member, the temperature control member configured to have a controllable temperature; a heat-insulating member having a disk shape and disposed between the stage and the temperature control member; and a purge gas supply part configured to supply a purge gas to a first gap formed between the support member and the temperature control member, wherein the temperature control member includes a columnar portion formed in a lower portion of the temperature control member, a flat plate portion formed in an upper portion of the temperature control member, a flow path formed inside the flat plate portion, and a first coolant pipe and a second coolant pipe provided inside the columnar portion and connected to a coolant unit, wherein a coolant is supplied from the coolant unit to the flow path through the first coolant pipe, and the coolant supplied to the flow path returns to the coolant unit through the second coolant pipe, and wherein the stage includes: an upwardly-protruded portion formed to protrude upward from the stage and formed circumferentially along an entire outer periphery of the stage outside the placement surface; a recess on which the substrate is mounted and that is formed in the placement surface of the stage and positioned inward of the upwardly-protruded portion; an outer peripheral portion positioned outward of the upwardly- protruded portion; and a plurality of through-holes that are formed in a vicinity of a boundary between the outer peripheral portion and the upwardly-protruded portion” of Claim 1, as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718